ORDER
PER CURIAM.
Defendant, Pythian Jeffries, appeals from the judgment upon his convictions by a jury for domestic assault in the second degree, a class C Felony, Section 565.073, RSMo 2000, and domestic ássault in the third degree, a class A misdemeanor, Section 565.074, RSMo 2000, for which Defendant was sentenced as a prior and persistent offender to seven years’ imprisonment for domestic assault in the second degree and a concurrent sentence of ninety days for the domestic assault in the third degree. Defendant contends the trial court plainly erred by permitting the State to introduce evidence of previous acts of misconduct that he allegedly committed.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).